Case: 2:20-cv-02099-SDM-CMV Doc #: 64 Filed: 08/06/20 Page: 1 of 14 PAGEID #: 1629

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

ADENIS ENRIQUE PRIETO
REFUNJOL, et al.,

Petitioners-Plaintiffs, : CASE NO. 2:20-cv-2099
v.

REBECCA ADDUCCL, et al., : JUDGE MORRISON

Respondents-Defendants. : MAGISTRATE JUDGE VASCURA

CONSENT ORDER

I, INTRODUCTION

1. This Consent Order is entered into by all parties for the purpose of
compromising disputed claims based on the Petition (ECF No. 1) and
Amended Petition for Writ of Habeas Corpus (ECF No. 14) (hereinafter
collectively “the Petitions”), as well as those claims set forth in the Motions
for Temporary Restraining Order (ECF Nos. 2 & 15) (hereinafter collectively
“the Motions for Temporary Restraining Orders”) and avoiding the expenses
and risks of further litigation. The parties agree that this controversy should
be resolved without further proceedings and without any additional
evidentiary hearings or a trial.

A. Petitioners

2. Petitioners who are party to this Consent Order are Juan Antonio Contreras

Moran, Eduardo Alicandro-Marquez, Kevin Rivera Rodriguez, Fabian
Case: 2:20-cv-02099-SDM-CMV Doc #: 64 Filed: 08/06/20 Page: 2 of 14 PAGEID #: 1630

Santiago Silva, Jermaine Bell, Ramon Fernando Garcia (a.k.a. Salvador Garcia-
Alferez), Osman Faghi (a.k.a. Osman Haji, Osman Haji Osman, Osman Fahi
Haji Osman), Majdi Rabee, Antonio Aparicio Luna (a.k.a. Fernando
Martinez), Alberto Perez Arreaga, Jose Luis Vergara Patino, Dave Alvarenga
Vasquez, Jesus Chavez Rodriguez (a.k.a. Jesus Martinez-Ramon), Jorge Salas
Marin, Ronaldo Balfour, Neptune Pierre, Sidi Njie, Adenis Prieto Refunjol,
Mohamed Abdi, Abdiaziz Mohamud, and Jose Navarro Gonzalez.!

3. Petitioners represent and agree that they are each of legal age and mentally
competent to agree to this Consent Order. Petitioners further represent that
they each fully understand their right to discuss this Consent Order with an
attorney; that to the extent, if any, they so desired, they have availed
themselves of this opportunity; that they fully understand all provisions of
this Consent Order; and that they are voluntarily entering into this Consent
Order with full understanding of its legal consequences and without any
duress.

B. Respondents

4. Respondents are Rebecca Adducci in her official capacity as the Field Office

Director of the Detroit Field Office of Enforcement and Removal Operations,

 

1 Two additional Petitioners are still parties to this lawsuit: Mory Keita and Alexis
Ramirez Portillo. These two Petitioners are not parties to the terms of this Consent

Order.
Case: 2:20-cv-02099-SDM-CMV Doc #: 64 Filed: 08/06/20 Page: 3 of 14 PAGEID #: 1631

U.S. Immigration and Customs Enforcement and the United States
Immigration and Customs Enforcement (hereinafter “ICE”).

5. Respondents deny the allegations asserted in the Petitions and Motions for
Temporary Restraining Order, and this Consent Order is not, is in no way
intended to be, and should not be construed as an admission of liability of
fault on the part of the United States, its agents, servants, or employees.

Cc. Consent of the Parties to this Order

6. As indicated by the signatures appearing below, the parties agree to the entry

of this Order.

It is hereby ORDERED, ADJUDGED, and DECREED:

Il. PETITIONERS DISMISSED WITH PREJUDICE

7. The following Petitioners agree to voluntary dismissal with prejudice of each
and every one of their respective claims in the Petitions and Motions for
Temporary Restraining Order:

a. Juan Antonio Contreras Moran
b. Eduardo Alicandro-Marquez
c. Kevin Rivera Rodriguez

d. Fabian Santiago Silva

e. Jermaine Bell

f. Ramon Fernando Garcia (a-ka. Salvador Garcia-Alferez)
Case: 2:20-cv-02099-SDM-CMV Doc #: 64 Filed: 08/06/20 Page: 4 of 14 PAGEID #: 1632

g. Osman Faghi (a.k.a. Osman Haji, Osman Haji Osman,

Osman Fahi Haji Osman).

Ill. PETITIONERS DISMISSED WITHOUT PREJUDICE

8. The following Petitioner agrees to voluntary dismissal without prejudice
provided that ICE will maintain the status quo of his current conditions of
release, so long as he continues to comply with those conditions and so long
as removal remains unlikely for the reasonably foreseeable future:

a. Majdi Rabee

IV. ALL OTHER PETITIONERS

9. The following Petitioners agree to voluntary dismissal without prejudice and
agree to voluntarily self-surrender for re-detention for removal at a time and
place designated by ICE after ICE has been notified that all documents
needed for their removal (if required) have been approved and a final order
of removal has been issued for them, and in no event earlier than August 19,
2020:

a. Antonio Aparicio Luna (a.k.a. Fernando Martinez)

b, Alberto Perez Arreaga

c. Jose Luis Vergara Patino
d. Dave Alvarenga Vasquez
e. Jesus Chavez Rodriguez

E Jorge Salas Marin

g. Ronaldo Balfour
Case: 2:20-cv-02099-SDM-CMV Doc #: 64 Filed: 08/06/20 Page: 5 of 14 PAGEID #: 1633

10.

11.

h. Neptune Pierre

i, Sidi Njie

j- Adenis Prieto Refunjol.
The following Petitioners agree to voluntary dismissal without prejudice and
agree to voluntarily self-surrender for re-detention for removal at a time and
place designated by ICE after ICE has been notified that all documents
needed for their removal (if required) have been approved and a final order
of removal for them has issued, and after submission of an ex parte, in-
camera notice with the District Judge in this matter representing that they
have been manifested on a flight to Somalia, or a third country that may
accept them, and in no event earlier than August 19, 2020:

a. Mohamed Abdi

b. Abdiaziz Mohamud.
The following Petitioner agrees to voluntary dismissal without prejudice and
agrees to voluntarily self-surrender for re-detention at a time and place
designated by ICE after ICE has been notified that all documents needed for
his removal (if required) have been approved and a final order of removal for
him has issued and in no event earlier than the date on which he receives his
pending Board of Immigration Appeals decision or October 5, 2020,
whichever comes sooner:

a. Jose Navarro Gonzalez.
Case: 2:20-cv-02099-SDM-CMV Doc #: 64 Filed: 08/06/20 Page: 6 of 14 PAGEID #: 1634

12. Notwithstanding the foregoing provisions, any Petitioner described in

Paragraphs 9, 10, and 11 may depart the United States on his own,

effectuating his removal, prior to August 19, 2020. Any Petitioner who

chooses to depart on his own consents to later amend the dismissal of his

claims to be with prejudice. Any Petitioner who chooses to depart on his own

must provide or consent to at least one of the following, as appropriate:

a.

If flying into his home country, the Petitioner must provide
the itinerary for his flight(s).

If Mexican, and driving or walking across the border to
Mexico, the Petitioner may either enroll in ICE’s SmartLink
program and check-in via the Smartlink app once he arrives
in Mexico, or complete an ICE-provided form that must be
presented to the U.S. Embassy in Mexico to verify his

departure.

13. All Petitioners’ agreement to so dismiss and report as directed is additionally

contingent on the following representations by Respondents:

a.

At the time this Order is filed, the following Petitioners have
final orders of removal and ICE may or may not have or
need to have approved travel documents for them:

i. Antonio Aparicio Luna (a.k.a. Fernando Martinez)

ii, Mohamed Abdi

tii, Abdiaziz Mohamud
Case: 2:20-cv-02099-SDM-CMV Doc #: 64 Filed: 08/06/20 Page: 7 of 14 PAGEID #: 1635

iv. Alberto Perez Arreaga
Vv. Jose Luis Vergara Patino
vi. Dave Alvarenga Vasquez

vii. Jorge Salas Marin?
viii. Jose Navarro Gonzalez.3

b. At the time this Order is filed, the following Petitioner does
not currently, but could imminently, have an
administratively final order of removal, and ICE may or may
not have or need to have approved travel documents for
him:
i. Jesus Chavez Rodriguez (a.k.a. Jesus Martinez-

Roman).

c. At the time this Order is filed, the following Petitioners do
not have administratively final orders of removal:
i. Ronaldo Balfour

ii. Neptune Pierre

 

2 The parties acknowledge that at the time this Order is filed, Mr. Salas Marin has
claimed a fear, and will be referred upon his re-detention to U.S. Citizenship and
Immigration Services for a credible fear interview, which could affect the execution of
his final order of removal.

3 The parties acknowledge that at the time this Order is filed, Mr. Navarro Gonzalez has
an appeal of the Immigration Judge’s denial of relief pending before the Board of
Immigration Appeals, which could affect the execution of his final order of removal, as
a decision by the Board of Immigration Appeals, if adverse to Mr. Navarro Gonzalez,
must be issued prior to his removal to El Salvador.
Case: 2:20-cv-02099-SDM-CMV Doc #: 64 Filed: 08/06/20 Page: 8 of 14 PAGEID #: 1636

14.

iti. Sidi Njie

iv. Adenis Prieto Refunjol.

CONDITIONS OF RELEASE AND RESPONDENTS’ OBLIGATIONS
APPLICABLE TO ALL PETITIONERS DESCRIBED IN SECTION IV, ABOVE

While Petitioners are in the community, they are all subject to the following

conditions of release, which will be imposed upon their reporting to ICE at

the Columbus ERO Office,4 50 West Broad Street, 34 Floor, Columbus, OH

43215, on August 6, 2020, at any time between 8:00 AM and 2:00 PM and

Respondents have the following corresponding obligations:

a.

Petitioners must submit to supervision — which may include
Global Position System (GPS) monitoring with an ankle
bracelet, also known as “a tether” — and continue to report
for supervision to an identified supervising officer as
directed;

Petitioners represent that they can be contacted at the phone
number(s) and will reside at the respective addresses listed
in the document provided to ICE on August 5, 2020.
Petitioners understand that (1) they must continue to reside
at their current addresses unless prior authorization is

verbally granted by the supervising officer before any

 

4 Petitioner Refunjol is required to report to ICE at the Miramar ERO Sub-Office, 2805
SW 145th Avenue, Miramar, FL 33027, on Thursday, August 6, 2020, at any time
between 8:00 AM and noon.
Case: 2:20-cv-02099-SDM-CMV Doc #: 64 Filed: 08/06/20 Page: 9 of 14 PAGEID #: 1637

change in address; and (2) that they must immediately notify
their supervising officer of any change in phone number;

c. Petitioners are subject to home detention, meaning they are
restricted to their residence except for the following
activities, which require pre-approval by the supervising
officer as to the location and duration of the activity:
religious services; medical, substance abuse, or mental
health treatment; attorney visits; court appearances, court
ordered obligations; employment (only with a valid DHS-
issued employment authorization document); or other
activities pre-approved by the supervising officer;

d. Petitioners must not violate any state, local, or federal law,
and must comply with all national, state, and local shelter-
in-place and public safety orders and CDC guidelines
regarding COVID-19;

e. Petitioners must report immediately to their supervising
officer any contact with law enforcement including arrests,
questioning, or traffic stops;

f. Petitioners must cooperate in assisting ICE to obtain any

required documents needed for their removal;
Case: 2:20-cv-02099-SDM-CMV Doc #: 64 Filed: 08/06/20 Page: 10 of 14 PAGEID #: 1638

g. ICE must pause GPS monitoring upon demonstration of
medical necessity as determined by a medical professional;
and

h. Petitioners will not be required to pay any cost related to
GPS monitoring.

15. Any of these conditions may be modified by the supervising officer at the
request of the Petitioner.

16. Any violation or refusal to comply with any of the conditions specified in
Paragraph 14 may result in a modification or immediate redetermination of
custody in the sole discretion of Respondents.

17. Any violation or refusal to comply with any of the foregoing conditions of
release may also result in immediate referral to the United States Attorney's
Office for prosecution for contempt of court. Any such contempt order will
also result in the immediate issuance of an arrest warrant.

VI. ENFORCEMENT

18. The Court will retain jurisdiction to enforce the terms of the Order. Any
action to enforce any provision of this Order must be brought in the Southern
District of Ohio before Judge Morrison.

19. _ All parties will endeavor, in good faith, to resolve informally any differences
regarding interpretation of and compliance with this Order prior to bringing
such matters to the Court for resolution. If informal resolution fails, the Court

may order mediation with Magistrate Judge Chelsey M. Vascura or impose

10
Case: 2:20-cv-02099-SDM-CMV Doc #: 64 Filed: 08/06/20 Page: 11 of 14 PAGEID #: 1639

VIL

20.

21.

any remedy authorized by law or equity including but not limited to
requiring performance of the Order. Notwithstanding the provisions in this
paragraph, any failure by any Petitioner to comply with the terms of this
Order may result in a modification or immediate redetermination of custody
and prosecution for contempt of court as provided above while the

discussions contemplated by this paragraph occur.

RELEASE OF CLAIMS

The parties hereby mutually release and forever discharge one another and
their past and present respective officers, agents, and employees, from any
and all claims, demands, suits, rights, damages, administrative remedies, and
causes of action of any kind, nature, and character, known and unknown,
arising from or related to the circumstances described in the Petitions and
Motions for Temporary Restraining Orders as of the date of the entry of this
Consent Order. Nothing in this paragraph, however, shall be construed to
preclude any Petitioner who dismissed his claim from filing subsequent
litigation, including a habeas action, against any Respondent, for any reason
other than based on the specific allegations in the Petitions and Motions for
Temporary Restraining Orders.

The parties agree that they will file a Notice of Voluntary Dismissal, including
dismissal of the pending appeal (Case No. 20-3757), in accordance with this
Order.

The parties agree that each will bear their own costs, fees, and expenses.

11
Case: 2:20-cv-02099-SDM-CMV Doc #: 64 Filed: 08/06/20 Page: 12 of 14 PAGEID #: 1640

The parties agree that should any provision of this Consent Order be declared
or determined by any court of competent jurisdiction to be illegal, invalid, or
unenforceable, the remainder of the Order shall nonetheless remain binding

and in effect.

VIII. MISCELLANEOUS

24.

26.

27.

This Consent Order constitutes the full and complete agreement among the
parties and fully supersedes any and all prior agreements or understandings
among the parties pertaining to the subject matter of this action. There are no
oral side agreements or understandings except the Memorandum of
Understanding entered on July 31, 2020, before Magistrate Judge Vascura,
upon which this Order is based and now supersedes. No other promises or
agreements shall be binding unless signed by the parties.

This Consent Order shall be interpreted in accordance with the plain meaning
of its terms and not strictly for or against any of the parties hereto.

The parties agree that the terms of this Consent Order are based only on
specific circumstances related to this matter alone; no precedent is established
by this Consent Order.

The parties agree that this Consent Order may be made public in its entirety,
and all parties expressly consent to such release and disclosure. Nothing in
this paragraph, however, makes public any documents in this litigation that

were previously sealed or agreed to be confidential.

12
Case: 2:20-cv-02099-SDM-CMV Doc #: 64 Filed: 08/06/20 Page: 13 of 14 PAGEID #: 1641

28.  Itis contemplated that approval to this Consent Order may be executed in
several counterparts, with a separate signature page for each party’s counsel.
All such counterparts and signature pages, together, shall be deemed to be

one document.

29. The parties agree to accept a handwritten signature transmitted electronically
by any party to this agreement. Such a signature shall have the same legal

effect and shall be equally enforceable in law and/or equity as the

handwritten original signature. eal f
i A Chi

United States District Judge

Agreed to by:

DAVID M. DEVILLERS
United States Attorney

s/ Christopher R. Yates
CHRISTOPHER R. YATES (0064776)
Assistant United States Attorney
Christopher. Yates@usdoj.gov

s/Leah M. Wolfe

LEAH M. WOLFE (0093299)
Assistant United States Attorney
Leah.Wolfe@usdoj.gov

Attorneys for Respondents

303 Marconi Boulevard, Suite 200
Columbus, Ohio 43215

(614) 469-5715

13
Case: 2:20-cv-02099-SDM-CMV Doc #: 64 Filed: 08/06/20 Page: 14 of 14 PAGEID #: 1642

/s/ Elizabeth Bonham
Elizabeth Bonham (0093733) (trial

counsel)

Freda Levenson (0045916)
ACLU of Ohio Foundation**
4506 Chester Avenue
Cleveland, OH 44103

Phone: (614) 586-1972

Fax: (614) 586-1974.
ebonham@acluchio.org
flevenson@acluchio.org

Claire Chevrier (pro hac vice)
ACLU of Ohio Foundation**
1108 City Park Avenue
Suite 203

Columbus, OH 43206

Phone: (614) 586-1972

Fax: (614) 586-1974
cchevrier@acluohio.org

**The ACLU of Ohio is counsel for all
Petitioners in this action except for Mory
Ketia.

Robert Fram (pro hac vice)
Sophia Cai (pro hac vice)
Annie Shi (pro hac vice)
Dylan Silva (pro hac vice)
Covington & Burling LLP*
415 Mission St, Ste 5400
San Francisco, CA 94105-2615
Phone: (415) 591-6000

Fax: (415) 591-6091
rfram@cov.com
scai@cov.com
ashi@cov.com
dsilva@cov.com

Neha Jaganathan (pro hac vice)
Ryan Partelow (pro hac vice)
Joshua Picker (pro hac vice)
Covington & Burling LLP*
The New York Times Building
620 Eighth Avenue, 42nd Floor
New York, NY 10018

Phone: (212) 841-1000

Fax: (212) 841-1010
njaganathan@cov.com
rpartelow@cov.com
jpicker@cov.com

Maura Anne Sokol (pro hac vice)
Covington & Burling LLP*

850 Tenth Street NW
Washington, DC 20001

Phone: (202) 662-5528

Fax: (202) 778-5528
msokol@cov.com

*Covington & Burling LLP is counsel for all
Petitioners in this action except for Sidi Njie,
Adenis Prieto-Refunjol, and Mory Keita

14
